: Feb 24 2020
IN THE UNITED STATES DISTRICT COURT bee
FOR THE DISTRICT OF ALASKA

In the Matter of the Search of

950 East Susitna Bay -
Wasilla, AK 99654

Case No. 3:20-mj-00087-MMS

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, David A. Rose III, being first duly sworn, hereby depose and state as follows:

PURPOSE OF AFFIDAVIT

I, This affidavit is being submitted in support of an application for a search warrant
for the 950 East Susitna Bay, Wasilla, Alaska (the “Target Residence”);

2. As such, it does not include all the information known to me as part of this
investigation, but only information sufficient to establish probable cause for the requested
search warrant.

a I have personally participated in the investigation set forth below. I am familiar with
the facts and circumstances of the investigation through my personal participation, from
discussions with other agents of the DEA and other law enforcement officers. Unless
otherwise noted, wherever in this affidavit I assert that a statement was made, the
information was provided by another DEA agent or law enforcement officer. Such
statements are among many statements made by others and are stated in substance and in
part unless otherwise indicated. In addition, this affidavit is based on information from the

following sources:

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page | of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 1 of 14
We Feb 24 2020

a. Oral and written reports about this and other investigations which I have

received from federal agents and local law enforcement;

b. Public records;

e, My training and experience as a Special Agent and the training and

experience of Special Agents of the DEA and other law enforcement officials.
4. As set forth below, there is probable cause to believe that Nathan SOFIANOS,
Korina THOMPSON, and others, known and unknown, have committed and continue to
commit crimes including distribution of controlled substances and possession of controlled
substances with intent to distribute in violation of 21 U.S.C. § 841(a)(1), attempt and
conspiracy to commit those offenses in violation of 21 U.S.C. § 846, use of a
communication facility to facilitate a controlled substance offense in violation of 21 U.S.C.
§ 843(b), felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), and money
laundering in violation of 18 U.S.C. § 1956. There is also probable cause to believe that
the premises described in Attachment A will contain items of evidence that will enable
investigators to more fully identify the names, phone numbers, and residences of associates
of SOFIANOS, THOMPSON, and others known and unknown; and to identify the dates,
times, and places for commission of illegal activities, including locations of drug sales,
details surrounding drug shipments, methods and means of drug transportation and
smuggling, and methods and means of transporting and/or laundering drug proceeds.

BACKGROUND OF AFFIANT

oy IT am a Special Agent employed by the United States Drug Enforcement

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 2 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 2 of 14
he Feb 24 2020

Administration (DEA) currently assigned to the Anchorage District Office. I have been
employed by the DEA since December 2018. Prior to employment with the DEA, I was
employed as a contractor with DEA working in the DEA’s Asset Forfeiture Program and
prior to that I was employed as an Insurance Fraud Investigator. I am a graduate of
University of New Haven, where I obtained a Bachelor of Science in Criminal Justice, a
Minor in Legal Studies, and a Certificate in Forensic Computer Investigations.
6. I am a graduate of the Drug Enforcement Administration’s Basic Agent Training
Class 217; as a result of my training and experience as a DEA Special Agent, I received
training and practical experience in conducting investigations of controlled substances
violations in conjunction with agents and officers from other jurisdictions. I have
conducted and assisted in investigations which have led to the arrest and conviction of
persons for violations dealing with sales, and possession of cocaine, heroin, fentanyl,
methamphetamine, and other controlled substances, money laundering and the seizure and
forfeiture of assets.
rp Based upon my experience, training, and information I have received from officers
of other Federal, State and local law enforcement agencies involved in the investigation of
controlled substance offenses and proceeds derived from the illegal possession and sale of
controlled substances, I am aware of the following information about individuals involved
in the illegal distribution of illegal controlled substances:

a. That drug dealers often place assets, including accounts at financial

institutions, in names other than their own to avoid detection by government or other

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 3 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 3 of 14
: | Feb 24 2020

b. That even though these assets are in other names, the drug dealers continue

law enforcement agencies.

to use these assets and exercise dominion and control over them.

C. That drug dealers frequently maintain on-hand amounts of United States
currency in order to maintain and finance their ongoing illegal drug business.

d. That drug dealers often maintain books, records, receipts, notes, ledgers,
computers, computer disks, tickets, money orders, cashier’s checks, wire transfer
receipts, and similar drug related financial documents and records pertaining to the
transportation, ordering, sale and distribution of illegal drugs.

e. That drug dealers commonly “front” (provide illegal drugs on consignment)
to their clients and often keep the aforementioned items so they can account for their
drugs, the money owed for these drugs, and who has or owes for these drugs.

f. That the aforementioned books, records, receipts, notes, ledgers, tickets,
money orders, cashier’s checks, and similar financial documents and records,
including computers, computer disks, diskettes, and hard drives, and other media
are maintained where the drug dealers have ready access to them. Often the
described records and documents are maintained on computers and electronic media
in the drug trafficker’s home.

g. That it is common for drug dealers to conceal contraband, large amounts of
currency, precious metals, jewelry, address lists, telephone lists, proceeds of drug

sales, and records of drug transactions in secure locations within their residences,

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 4 of 14
Case 3:20-mj-0O0087-MMS Document 1-1 Filed 02/24/20 Page 4 of 14
he Feb 24 2020

yards, garages, offices, businesses, automobiles, safes, safe deposit boxes, and
obscure locations known only to them, i.e., mail drops, mini storage warehouses,
etc., for ready access and to conceal the same from law enforcement authorities.

h. That persons involved in illegal drug trafficking conceal in their residences,
yards, offices, businesses, safes, garages, storage buildings, vehicles, safe deposit
boxes, and obscure locations, caches of drugs, large amounts of currency, weapons,
financial instruments, precious metals, jewelry, and other items of value and/or
proceeds from drug transactions and evidence of financial transactions relating to
obtaining, transferring, secreting, or spending of money made from engaging in
illegal drug trafficking activities. Also, drug dealers frequently change vehicles and
register vehicles in other names to avoid detection by law enforcement personnel.
i, That drug dealers often purchase expensive vehicles, businesses and
residences with the proceeds from their drug transactions. Also, that drug dealers
frequently change vehicles and register vehicles in other names to avoid detection
by law enforcement personnel.

j. That drug dealers amass large proceeds from the sale of illegal drugs, they
often attempt to legitimize their profits and maintain evidence of financial
transactions relating to the obtaining, transferring, secreting or spending of large
sums of money derived from their illegal drug distribution activities. That to
accomplish these goals, drug dealers utilize, including but not limited to, foreign

and domestic banks and their attendant services, securities, cashier’s checks, money

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 5 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 5 of 14
i Feb 24 2020

drafts, letters of credit, brokerage houses, real estate, shell corporations, business
fronts, telephones, cellular telephones, facsimile machines, digital and various
paging devices, and two-way radio systems. Furthermore, drug dealers frequently
change telephone numbers, paging devices and telephone instruments.

k, That drug dealers commonly maintain addresses and telephone numbers in
books or papers which reflect names, alias names, addresses, and telephone numbers
for their associates in their illegal drug trafficking.

lL That drug dealers take or cause to be taken photographs, video and
audiotapes of themselves, their associates, their property, and their illegal products.
Furthermore, these drug dealers often maintain these photographs, video and
audiotapes in their residences, offices, safes, garages, storage buildings, vehicles
and safe deposit boxes.

m. That drug dealers frequently keep paraphernalia for packaging, diluting,
weighing, and distributing the illegal drugs. Furthermore, this paraphernalia
includes, but is not limited to, scales, plastic bags, diluting or “cutting” agents,
boxes, trash compactors, heat sealers, and sealing tape.

n. That federal courts have recognized that unexplained wealth is probative
evidence of crimes motivated by greed, and in particular, illegal trafficking in
controlled substances.

0. That drug traffickers very often possess firearms and other weapons for the

purpose of protecting their drug trafficking enterprises from the efforts of law

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 6 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 6 of 14
: “Feb 24 2020

enforcement authorities as well as from persons who might attempt to steal any

drugs or money possessed by the drug traffickers.

p. That drug traffickers often maintain extra residences as stash houses, meeting

locations, and temporary housing for drug associates. These residences are

frequently rented, purchased or titled in others names even though the residences

remain in the control of the drug traffickers.
8. In my experience as an investigator, illegal drug trafficking is a continuing activity
over months and even years. Illegal drug traffickers typically obtain and distribute
controlled substances on a regular basis much as a distributor of a legitimate commodity
would purchase stock for sale, and similarly, drug traffickers will have an inventory which
will fluctuate in size depending upon the demand for the product. I find that it is common
for drug traffickers to keep records of his illegal activities for a period extending beyond
the time during which he actually possesses illegal controlled substances, in order to
maintain contact with their criminal associates for future drug transactions, and so that they
can have records of prior transactions for which they might still be owed money, or might
owe someone else money. Drug traffickers frequently use third parties to transport
shipments of illegal drugs and cash proceeds from the sale of illegal drugs. These third
parties use a variety of methods to transport shipments of illegal drugs and cash, including
automobiles and parcel delivery services.

FACTS IN SUPPORT OF PROBABLE CAUSE

a, In September 2019, investigators from the Alaska State Troopers Mat-Su Drug Unit

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 7 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 7 of 14
ll Feb 24 2020

(AST Mat-Su) and the Drug Enforcement Administration Anchorage District Office
(DEA) began conducting an investigation targeting Nathan SOFIANOS’s and Korina
THOMPSON’s distribution of controlled substances and sales of firearms from their prior
residence at 4230 North Farm Fields Place, Wasilla, AK. SOFIANOS has a prior criminal
history for controlled substance violations, theft of firearms, and escape. THOMPSON has
a prior criminal history for controlled substance violations and theft. Both SOFLANOS
and THOMPSON have previously been convicted of crimes punishable my more than one
year imprisonment, it is illegal for them to possess firearms.

10. | On September 23, 2019, investigators from the AST Mat-Su and Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF) conducted an undercover purchase of
approximately 12.28 grams of suspected heroin, approximately 29.03 grams of suspected
methamphetamine, five handguns, a sawed-off shotgun, and four rifles from SOFIANOS
and THOMPSON inside of their North Farm Fields Place residence. The purchase of the
suspected heroin, suspected methamphetamine and assorted firearms was conducted by an
ATF undercover agent (UC) and an AST Mat-Su confidential source (CS). During the
controlled purchase, both the UC and CS witnessed THOMPSON inject SOFIANOS in his
neck with a needle appearing to contain a heroin solution. Additionally, during the
transaction, THOMPSON mentioned they also had cocaine and were willing to sell it to
the UC and CS. At the conclusion of the undercover purchase, the UC asked SOFIANOS
to let the UC know if he (SOFIANOS) came across any more firearms. SOFIANOS

responded that he always has them.

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 8 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 8 of 14
ee Feb 24 2020

11. |The AST Mat-Su CS has a consistent history of providing accurate and truthful
information to law enforcement. The information provided by the CS to investigators has
been independently verified by law enforcement. The CS has been providing information
and acting on behalf of law enforcement for approximately six months. The CS has been
financially compensated by the government for assisting in the investigation. The CS is not
facing any criminal charges with any agency. The CS has a prior criminal history for theft
and assault.

12. In February 2020, investigators learned SOFIANOS and THOMPSON had moved
from their Farm Fields Place residence to the TARGET RESIDENCE. A fter learning this,
investigators debriefed a second AST Mat-Su confidential source (CS2) who advised
SOFIANOS and THOMPSON had moved, and currently reside at the TARGET
RESIDENCE.

13. CS2 told investigators that on February 14, 2020, CS2 was at TARGET
RESIDENCE while both SOFIANOS and THOPMSON were present. While there, CS2
observed a white male drive up to the TARGET RESIDENCE, and was present when this
person had a discussion with THOMPSON. CS2 heard the male tell THOMPSON she still
owed him $700.00, but that he was still willing to provide her with methamphetamine.
THOMPSON produced $300.00 and CS2 watched as the male gave THOMPSON
approximately 7 to 10 grams of methamphetamine. Shortly after the male’s departure, CS2
was lead upstairs by SOFIANOS. SOFIANOS brought CS2 into a bedroom and showed

CS2 approximately fourteen grams of methamphetamine in a sandwich bag, which was

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 9 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 9 of 14
ee Feb 24 2020

further divided into individual “dime-bag” sized baggies. CS2 also told investigators that
CS2 observed a handgun on the first floor of the residence, next to a drum set.

14. CS2 told investigators that before CS2 departed, THOMPSON told CS2 that she
could secure ounce quantities of heroin “all day”. She explained to CS2 that she paid an
Anchorage supplier $1400.00 per ounce of heroin. THOMPSON also told CS2 that she
could get ounce quantities of methamphetamine for $350.00 per ounce.

15. _CS2 told investigators that Dale OHLER, Kyle BREEN, Kammi FAULK, and Terry
YAKOVELIT also reside at the TARGET RESIDENCE.

16. After learning of the additional occupants within the TARGET RESIDENCE,
investigators conducted queries into their criminal histories. OHLER has a criminal history
for charges to include controlled substance violations, theft, forgery, weapon offenses, and
escape. In addition to his past history, OHLER currently has an active State of Alaska arrest
warrant for parole violations. YAKOVELI has a criminal history for controlled substance
violations, assault, and is currently on probation for controlled substance violations.
BREEN has a criminal history for theft and assault. In addition to his past history, BREEN
has an active State of Alaska arrest warrant for probation violation. FAULK has a criminal
history for theft and controlled substance violations.

17. | The information CS2 provide to investigators on the TARGET RESIDENCE
comes from CS2’s personal observations made at the TARGET RESIDENCE. CS2 has
prior felony criminal convictions for scheme to defraud, theft of an access device, theft in

the first degree, and theft in the second degree. CS2’s cooperation is motivated in part by

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 10 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 10 of 14
We Feb 24 2020

a desire to mitigate his/her own exposure to liability for federal criminal charges, including
felony distribution of controlled substances. CS2 has previously provided reliable and
independently corroborated information in other investigations.

18. On February 18, 2020 SA Rose received a tip from Alaska Department of
Corrections (DOC) K9 Officer Woods advising that in December 2019 DOC received
information that SOFIANOS and Aaron WASHINGTON were involved in distributing
narcotics together. A records check in law enforcement indices revealed WASHINGTON
also resided at the TARGET RESIDENCE for the duration of 2019. WASHINGTON has
a prior criminal history for controlled substance violations and is currently incarcerated for
violating terms of his probation.

19. On February 18, 2020 AST Mat-Su Investigator Cook observed a male matching
the description of SOFIANOS outside of the TARGET RESIDENCE cleaning snow off
of a white Lincoln Continental bearing Alaska registration CKB734, which is registered to
Kevin Breen from Wasilla, AK. Investigator Cook conducted a query of the vehicle in law
enforcement databases and discovered the vehicle was stopped by a Wasilla Police
Department Patrol Officer on February 9, 2020 for a broken tail light. The operator of the
vehicle was identified as FAULK and the two passengers were THOMPSON and another
female identified as Cynthia RAMIREZ. RAMIREZ has a prior criminal history for
controlled substance violations.

20. On February 21, 2020 investigators conducted surveillance in in the area of the

TARGET RESIDENCE. During the course of surveillance, investigators observed

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 11 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 11 of 14
rel Feb 24 2020

individuals they recognized to be SOFIANOS and YAKOVELI enter and exit TARGET
RESIDENCE.

21. Four of the six individuals identified as residing at the TARGET RESIDENCE
have active arrest warrants. An ATF UC agent purchased ten firearms from the prior
residence that THOMPSON and SOFIANOS only recently vacated. SOFIANOS has
attempted to flee during several separate contacts with law enforcement. As recently as
February 14, 2020, CS2 observed a handgun in the common living space of the TARGET
RESIDENCE. All of the identified residents of the TARGET RESIDENCE, excluding
FAULK, have convictions for assault and/or escape. At least one of the residents, OHLER,
is an admitted methamphetamine user. These facts in the aggregate ground reasonable
suspicion to believe that knocking and announcing would be dangerous, to wit, the
residents may avail themselves of firearm(s) known to be in the residence, and the residents
have a demonstrated history of violence and active resistance to law enforcement. (See
Richards v. Wisconsin, 520 U.S. 385 (1997)).

CONCLUSION

22. I have probable cause to believe that Nathan SOFIANOS, Korina THOMPSON,
and others, known and unknown have committed and continue to commit crimes including
distribution of controlled substances and possession of controlled substances with intent to
distribute in violation of 21 U.S.C. § 841(a)(1), attempt and conspiracy to commit those
offenses in violation of 21 U.S.C. § 846, use of a communication facility to facilitate a

controlled substance offense in violation of 21 U.S.C. § 843(b), felon in possession of a

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 12 of 14
Case 3:20-mj-0O0087-MMS Document 1-1 Filed 02/24/20 Page 12 of 14
Bee Fab 24 2020

firearm in violation of 18 U.S.C. § 922(g)(1), and money laundering in violation of 18
U.S.C. § 1956. I also have probable cause to believe that the premises described in
Attachment A will contain items of evidence that will enable investigators to more fully
identify the names, phone numbers, and residences of associates of SOFIANOS,
THOMPSON, and others known and unknown; and to identify the dates, times, and places
for commission of illegal activities, including locations of drug sales, details surrounding
drug shipments, methods and means of drug transportation and smuggling, and methods

and means of transporting and/or laundering drug proceeds.

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 13 of 14
Case 3:20-mj-00087-MMS Document 1-1 Filed 02/24/20 Page 13 of 14
he Feb 24 2020

23. The majority of the occupants observed at the TARGET RESIDENCE are known
to have a propensity for violence towards law enforcement. Coupled with occupants past
criminal history, and record of flight during law enforcement’s prior contact with law
enforcement I request authority for a no-knock approval, and for authority to execute this

warrant at any time of day or night.

RESPECTFULLY SUBMITTED, IC: - Ao)

DAVID A. ROSE III
Special Agent,
Drug Enforcement Administration

 

SUBSCRIBED AND SWORN TO before me on February 24, 2020

WY

UNITED STATE Sm ah JUDGE

 

 

Affidavit in Support of Search Warrant
3:20-mj-00087-MMS
Page 14 of 14
Case 3:20-mj-0O0087-MMS Document 1-1 Filed 02/24/20 Page 14 of 14
